10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-01070-RSL Document 16 Filed 10/25/19 Page 1 of 3

THE HONORABLE ROBERT S. LASNIKI

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATLE

YACOUBA DIARRA, Case No. 2:19-cv-01070-RSL

ve Plaintiff, AT LAW AND IN ADMIRALTY

COASTAL ALASKA PREMIER SEAFOOpS, | STIPULATION FOR FILING AMENDED
LLC, AND F/V DEEP PACIFIC LLC, IN COMPLAINT

PERSONAM; THE F/V DEEP PACIFIC,
OFFICIAL NUMBER 640128, HER
ENGINES, MACHINERY,
APPURTENANCES AND CARGO, IN REM,

Defendants.

 

 

COME NOW the parties, by and through their respective counsel of record, to stipulate
as follows

That an Amended Complaint, copy attached hereto, may be filed in this case to drop two
in personam defendants and add a different one.

Respectfully submitted this 25th day of October, 2019.

 

 

 

LAW OFFICE OF JOHN MERRIAM HOLMES WEDDLE & BARCOTT, P.C,

By:___/s/ John W. Merriam By: /s/ Michael A. Barcott (per email authority)

John W. Merriam, WSBA #12749 Michael A. Barcott, WSBA #13317

4005 20th Avenue West, Suite 110 By: /s/ Daniel Barcott (per email authority)

Seattle, WA 98199 Michael A. Barcott, WSBA #50282
STIPULATION FOR FILING AMENDED COMPLAINT - 1 JOHN W. MERRIAM
CASE NO. 2:19-cv-01070-RSL 4005 20th Avenue West, Suite 110

Seattle, Washington 98199
T (206) 729-5252 ¢ F (206) 729-1012

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-01070-RSL Document 16 Filed 10/25/19 Page 2 of 3

Telephone: (206) 729-5252 999 Third Avenue, Suite 2600
Fax: (206) 729-1012 Seattle, WA 98104

Email: john@merriam-maritimelaw.com Telephone: (206) 292-8008
Attorney for Plaintiff Yacouba Diarra Fax: (206) 340-0289

Email: mbarcotti@ hwb-law.com

Email: dbarcotthwb-law.com
Attorneys for Defendants Coastal Alaska
Premier Seafoods, LLC, and F/V Deep
Pacific LLC

ORDER
Pursuant to Fed. R. Civ. P. 15(a)(2) and stipulation by the parties, the Clerk is directed to

file the attached Amended Complaint.

DONE this 20" bay of Oba, 2019.

ROBERT S. LASNIK
United States District Judge

Presented By:
LAW OFFICE OF JOHN MERRIAM

By:___/s/ John W. Merriam

John W. Merriam, WSBA #12749

4005 20th Avenue West, Suite 110
Seattle, WA 98199

Telephone: (206) 729-5252

Fax: (206) 729-1012

Email: john merriam-maritimelaw.com
Attorney for Plaintiff Yacouba Diarra

STIPULATION FOR FILING AMENDED COMPLAINT - 2 JOHN W. MERRIAM
CASE NO. 2:19-cv-01070-RSL 4005 20th Avenue West, Suite 110
Seattle, Washington 98199
T (206) 729-5252 @ F (206) 729-1012

 
